Citation Nr: 0927891	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastritis, claimed as 
stomach pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to June 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, which denied 
service connection for gastritis.  

In January 2007, the Veteran filed a statement contending 
that his hearing has gotten worse.  The RO has made no 
attempt to adjudicate the raised claim for an increased 
rating.  As such, this matter is REFERRED back to the RO for 
proper adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.  

The Veteran submitted a January 2008 notice of award letter 
from the Social Security Administration (SSA) which provided 
that the Veteran would be awarded SSA disability benefits.  
The attached statement from his private physician indicates 
that he suffers from multiple impairments, including various 
stomach disabilities.  When VA has notice that a veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA disability benefits, and 
the supporting medical documents on which the decision was 
based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the VCAA emphasizes the need for VA to obtain 
records from other government agencies.  See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  The RO should request 
copies of the Veteran's SSA medical records and any 
determination of benefits made by SSA.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Board notes that the notice in the 
present case was issued prior to the decision in Dingess; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the RO now 
has the opportunity to correct any defects in the VCAA 
notices previously provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claim.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	The RO should obtain the Social 
Security Administration (SSA) records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate 
them in the claims file.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

3.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





